Cook, J.,
dissenting. I respectfully dissent. The majority’s imposition of an indefinite suspension inadequately takes into account such aggravating factors as respondent’s prior disciplinary offenses, her repeated failure to cooperate in the investigation of grievances, and her disregard for the orders of this court. See Rules and Regulations Governing Procedure on Complaints and Hearings Before the Board of Commissioners on Grievances and Discipline of the Supreme Court, Section 10(B)(1), Guidelines for Imposing Lawyer Sanctions. I would disbar respondent.
Steven L. Gardner, Martha H. Krebs and Stanley E. Stein, for relator.